Third District Court of Appeal
                               State of Florida

                            Opinion filed July 09, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-223
                         Lower Tribunal No. 13-152 AP
                             ________________


                            Daniel A. Sepulveda,
                                    Petitioner,

                                        vs.

                    Westport Recovery Corporation,
                                   Respondent.



      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Appellate
Division, Maria M. Korvick, Teresa Pooler, and Robert J. Luck, Judges.

      Kawel PLLC, and Andrew Paul Kawel, for petitioner.

      Friedman & Greenberg, P.A., and Robert D. Friedman (Plantation), for
respondent.


Before ROTHENBERG, SALTER, and FERNANDEZ, JJ.

      ROTHENBERG, J.
      Daniel A. Sepulveda’s (“Sepulveda”) second-tier petition for writ of

certiorari comes to us from the Appellate Division of the Miami-Dade Circuit

Court’s (“the circuit court”) denial of Sepulveda’s petition for writ of certiorari,

which sought relief from a Miami-Dade County Court (“the county court”) order

denying his motion to dismiss for lack of subject matter jurisdiction and allowing a

levy sale of his property to proceed despite Sepulveda’s claimed homestead

exemption.     Although our second-tier certiorari review is extremely limited,

because we find that the county court exceeded its jurisdiction by determining that

Sepulveda’s claim of homestead did not prevent the levy sale, we conclude the

circuit court departed from the essential requirements of law when it denied

Sepulveda’s petition. Accordingly, we grant Sepulveda’s petition and quash the

order below.

                                BACKGROUND

      Nearly seventeen years ago, in October 1997, First Union National Bank of

Florida (“First Union”) obtained a final judgment for approximately $9,000 against

Sepulveda’s sister, Wilda J. Arana (“Arana”), in Miami-Dade County Court. In

July 2001, First Union sold its right to enforce the judgment to Westport Recovery

Corporation (“Westport”).     Sometime prior to 2005, Sepulveda acquired the

property in question, which is located in Polk County, Florida (“the Polk County

Property”), and on October 3, 2005, Sepulveda transferred the Polk County



                                         2
Property to Arana. Two weeks after Sepulveda transferred the property to Arana,

Westport recorded the 1997 county court judgment against Arana in Polk County.

Several months later, Arana transferred the Polk County Property back to

Sepulveda.

      In February 2012, six and one-half years after recording the Miami-Dade

judgment in Polk County, Westport reopened the 1997 county court case,

substituted itself as plaintiff, and attempted to levy against Arana’s alleged right,

title, and interest in the Polk County Property in order to satisfy the 1997

judgment. After learning of the pending levy sale of his property, Sepulveda

recorded a Notice of Claim of Homestead Real Property by Owner After Levy

(“Notice of Homestead”), see § 222.02, Fla. Stat. (2013),1 on March 1, 2013,

approximately two weeks before the levy sale was to take place.

      After filing his Notice of Homestead, Sepulveda moved to dismiss the

county court action on the basis that the county court lacked subject matter

1Section 222.02 allows a property owner to serve a notice of homestead exemption
on the levying officer after property has been levied upon so long as the notice is
served before the date of the levy sale. Section 222.02 reads, in full:
      Whenever a levy is made upon the lands, tenements, mobile home, or
      modular home of such person whose homestead has not been set apart
      and selected, such person, or the person’s agent or attorney, may in
      writing notify the officer making such levy, by notice under oath
      made before any officer of this state duly authorized to administer
      oaths, at any time before the day appointed for the sale thereof, of
      what such person regards as his or her homestead, with a description
      thereof; and the remainder only shall be subject to sale under such
      levy.

                                         3
jurisdiction to determine the validity of his claimed homestead exemption.

Sepulveda’s position below and on appeal is that the determination regarding his

claimed homestead exemption lies exclusively within the circuit court’s

jurisdiction based on section 222.10, Florida Statutes (2013).2        In response,

Westport argued that:    (1) section 222.10 was inapplicable because the 1997

judgment against Arana predated Sepulveda’s claimed homestead exemption; (2)

Sepulveda’s Notice of Homestead, even if valid, was wholly irrelevant; and (3)

even if section 222.10 applied, the county court had concurrent jurisdiction to

determine homestead exemptions so long as the other jurisdictional requirements

were met.

      Despite Sepulveda’s Notice of Homestead, the county court denied

Sepulveda’s motion to dismiss and granted Westport’s motion to allow the pending

levy sale, finding that “the lien of the Final Judgment on the subject [Polk County]

Property, recorded on October 18, 2005, in the Public Records of Polk County,

2 Section 222.10 grants Florida’s circuit courts equity jurisdiction over homestead
exemption disputes. It reads, in full:
       The circuit courts have equity jurisdiction upon bill filed by a creditor
       or other person interested in enforcing any unsatisfied judgment or
       decree, to determine whether any property, real or personal,
       claimed to be exempt, is so exempt, and in case it be not exempt, the
       court shall, by its decree subject it, or so much thereof as may be
       necessary, to the satisfaction of said judgment or decree and may
       enjoin the sheriff or other officer from setting apart as exempt
       property, real or personal, which is not exempt, and may annul all
       exemptions made and set apart by the sheriff or other officer.
(emphasis added).

                                         4
Florida, has priority over the subsequently acquired title interest and homestead

status of Daniel Sepulveda.” The county court, therefore, essentially found that it

was ruling only on a priority of lien issue rather than making a homestead

exemption determination.

      Sepulveda filed a petition for writ of certiorari contesting the county court’s

ruling in the appellate division of the Miami-Dade circuit court, and the circuit

court denied the petition, affirming the county court’s reasoning and result. This

second-tier petition for certiorari followed.

                                   DISCUSSION

      A district court’s second-tier certiorari review—certiorari review of a circuit

court sitting in its appellate capacity—is extremely limited. “The inquiry is limited

to whether the circuit court afforded procedural due process and whether the circuit

court applied the correct law.” Haines City Cmty. Dev. v. Heggs, 658 So. 2d 523,

530 (Fla. 1995). Thus, we review the circuit court’s decision only for legal error,

and we treat all facts found by the county and circuit courts as established. See id.

(“The standard of review for certiorari in the district court effectively eliminates

the substantial competent evidence component.”).

      The circuit court’s denial of Sepulveda’s petition for certiorari, however,

was based entirely on a question of law. See Nissen v. Cortez Moreno, 10 So. 3d

1110, 1111 (Fla. 3d DCA 2009) (“[T]he issue of whether a court has subject matter



                                           5
jurisdiction involves a question of law that is reviewed de novo.”). In determining

whether the circuit court departed from the essential requirements of law by

denying the certiorari petition, we must consider Sepulveda’s challenge to the

county court’s jurisdiction. Accordingly, we consider de novo: (1) whether the

county court’s finding that Sepulveda’s Notice of Homestead was irrelevant to its

determination of exemption under section 222.10 was in fact a determination of

Sepulveda’s homestead exemption claim; and if so, (2) whether such a

determination can be made by a county court, or rather, whether section 222.10

grants exclusive jurisdiction to the circuit courts of Florida to determine whether

property shall be exempt from a forced sale once a Notice of Homestead is filed

pursuant to section 222.01 or 222.02.

   I.      Whether the county court’s ruling was a determination of
           Sepulveda’s homestead exemption claim

        Article X, section 4 of the Florida Constitution provides, in pertinent part, as

follows:

        SECTION 4. Homestead; exemptions.—
               (a) There shall be exempt from forced sale under process of any
        court, and no judgment, decree or execution shall be a lien thereon,
        except for [certain exceptions not relevant to this case], the following
        property owned by a natural person:
               (1) a homestead . . . .

Section 4 provides one of the broadest protections for a citizen’s primary property

in the nation.     “[T]he constitutional homestead exemption . . . ‘protects the



                                            6
homestead against every type of claim and judgment except those specifically

mentioned in the constitutional provision itself.’” Osborne v. Dumoulin, 55 So. 3d

577, 582 (Fla. 2011) (quoting Olesky v. Nicholas, 82 So. 2d 510, 513 (Fla. 1955)).3

Florida courts grant a liberal construction to the constitutional and statutory

provisions in favor of the homeowner, and cast a restrictive eye towards exceptions

to the homestead exemption. See Havoco of Am., Ltd. v. Hill, 790 So. 2d 1018,

1021 (Fla. 2001) (“As previously mentioned, this Court’s homestead exemption

jurisprudence has long been guided by a policy favoring the liberal construction of

the exemption: ‘Organic and statutory provisions relating to homestead exemptions

should be liberally construed in the interest of the family home.”’) (quoting Milton

v. Milton, 58 So. 718, 719 (Fla. 1912)).

      Chapter 222 of the Florida Statutes further clarifies the constitutional

homestead protection by explaining the process by which an owner or lessee of

real property can declare his or her homestead rights and prevent an execution of

judgment (i.e., a levy sale) against the property. “Sections 222.01 and 222.02

provide a means whereby a person may claim property as homestead and notify

judgment creditors of the property’s exempt status under article X, section 4, either

pre- or post-levy.” Osborne, 55 So. 3d at 583; 4 see also Grant v. Credithrift of

3 The homestead exemption also provides certain tax protections, but those
provisions are not germane to the issues presented in this case.
4 Osborne also noted that the homestead exemption protection is so rigorous that

even a debtor who fails to observe these statutory declarations and claim the

                                           7
Am., Inc., 402 So. 2d 486, 488 (Fla. 1st DCA 1981) (allowing post-levy

designation of homestead under section 222.02).

      Once a homeowner has claimed a homestead exemption, the sheriff cannot

levy against the property unless the creditor prevails against the homeowner’s

claimed homestead exemption. Section 222.10 provides that: “The circuit courts

have equity jurisdiction . . . to determine whether any property, real or personal,

claimed to be exempt, is so exempt.” Westport, however, convinced the county

court that it did not need to make a homestead exemption determination, thereby

avoiding the necessity of applying section 222.10. Westport claimed, and the

county and circuit courts found, that because Westport conceded for purposes of its

motion that the Polk County Property was Sepulveda’s homestead from the date

Arana conveyed the property to him, the only issue the county court needed to

determine was whether the timing of the recordation of the judgment predated

Sepulveda’s homestead. Based on Westport’s arguments, both lower courts have

framed the issue exclusively as a priority of liens contest, with the homestead

exemption having only incidental impact, if any. Such an interpretation, however,

would read a restriction into the statutory text that is not present.

      Section 222.10 is worded quite broadly. It provides, in relevant part, that the

circuit courts have jurisdiction “to determine whether any property . . . claimed to

exemption may still be able to set aside a levy sale. Id. (citing Albritton v. Scott,
74 So. 975, 975 (Fla. 1917)).

                                           8
be exempt, is so exempt . . . .” Thus, section 222.10 will apply in every case where

a creditor is attempting to levy against property where a claim of homestead has

been filed under section 222.01 or section 222.02.5

          These prerequisites were clearly met on these facts. It is undisputed that

Sepulveda filed his Notice of Homestead under section 222.02 after Westport

attempted to levy against the Polk County Property to satisfy its judgment against

Arana, but prior to the levy sale. The county court determined that Sepulveda’s

homestead exemption did not prevent Westport from levying against the property,

which is a clear determination “whether the property claimed to be exempt, is so

exempt.” It matters not that the county court’s determination was based on the

date of conveyance and the date of judgment. Therefore, section 222.10 applies to

the matter at hand, and the county court erred when it concluded that it did not.

The question we must now decide is whether the county court exceeded its

jurisdiction by determining whether the property was exempt from levy under

section 222.10.

    II.      Whether Florida circuit courts have exclusive jurisdiction over
             homestead exemption claims

          The relevant jurisdictional provision, section 222.10, provides, in full:


5 Section 222.10 may even apply to homeowners who intend to protect their
property, but do not properly claim the homestead exemption under sections
222.01 or 222.02. See Osborne, 55 So. 3d at 583 (stating that the failure to strictly
comply with 222.01 and 222.02 does not waive a homeowner’s homestead rights).

                                              9
        The circuit courts have equity jurisdiction upon bill filed by a
        creditor or other person interested in enforcing any unsatisfied
        judgment or decree, to determine whether any property, real or
        personal, claimed to be exempt, is so exempt, and in case it be not
        exempt, the court shall, by its decree subject it, or so much thereof as
        may be necessary, to the satisfaction of said judgment or decree and
        may enjoin the sheriff or other officer from setting apart as exempt
        property, real or personal, which is not exempt, and may annul all
        exemptions made and set apart by the sheriff or other officer.

(emphasis added). Westport contends that the lack of mandatory or exclusive

language in section 222.10 evinces a legislative intent to grant concurrent

jurisdiction in the county and circuit courts over homestead exemption

determinations. Westport contends that when the amount in dispute is $15,000 or

less, jurisdiction lies in the county courts; and when the amount in dispute is in

excess of $15,000, jurisdiction lies solely with the circuit court. Westport is

incorrect. The circuit court has exclusive jurisdiction to determine the validity of a

claimed homestead exemption.

        The jurisdiction of the courts of our state is broadly defined by our State

Constitution. Article V, section 5 of the Florida Constitution establishes and

specifies the jurisdiction of the circuit courts of the State. Subsection 5(b) provides

that:

        The circuit courts shall have original jurisdiction not vested in the
        county courts, and jurisdiction of appeals when provided by general
        law. They shall have the power to issue writs of mandamus, quo
        warranto, certiorari, prohibition and habeas corpus, and all writs
        necessary or proper to the complete exercise of their jurisdiction.
        Jurisdiction of the circuit court shall be uniform throughout the state.


                                          10
        They shall have the power of direct review of administrative action
        prescribed by general law.

(emphasis added). Similarly, article V, section 6 of the Florida Constitution both

establishes and prescribes the jurisdiction of the county courts of the State.

Subsection 6(b) of article V provides:         “The county courts shall exercise the

jurisdiction prescribed by general law. Such jurisdiction shall be uniform

throughout the state.” (emphasis added). As is plain from the constitutional text,

the circuit courts are courts of general jurisdiction—that is to say, we presume the

circuit courts have jurisdiction over an action unless such jurisdiction is expressly

vested exclusively in another tribunal. Conversely, the county courts are courts of

limited jurisdiction, having authority over only those actions specifically

designated by the legislature.

        “Absent a constitutional prohibition or restriction, the legislature is free to

vest courts with exclusive, concurrent, original, appellate, or final jurisdiction.”

Alexdex Corp. v. Nachon Enters., Inc., 641 So. 2d 858, 861 (Fla. 1994). As to the

circuit courts’ jurisdiction, section 26.012, Florida Statutes (2013), specifies, in

relevant part, that:

        (2) [The circuit courts] shall have exclusive original jurisdiction:
        (a) In all actions at law not cognizable by the county courts;
        ....
        (c) In all cases in equity[6] including all cases relating to juveniles
        except traffic offenses as provided in chapters 316 and 985;

6   A determination of the validity of a claimed homestead exemption under section

                                          11
      ....
      (g) In all actions involving the title and boundaries of real property.

(emphasis added).

      Prior to 1990, county courts had no jurisdiction over cases in equity.

However, in 1990, the legislature amended section 34.01 of the Florida statutes by

adding subsection (4).     Subsection (4) grants, to a limited degree, equitable

jurisdiction to county courts. Specifically, subsection 34.01(4) provides: “Judges

of county courts may hear all matters in equity involved in any case within the

jurisdictional amount of the county court [$15,000 or less], except as otherwise

restricted by the State Constitution or the laws of Florida.” (emphasis added).

      The tension between the exclusive grant of jurisdiction to the circuit courts

over “all cases in equity” in section 26.012(2)(c), and the subsequent 1990

amendment stating that county courts “may hear all matters in equity” so long as

the case is below the jurisdictional monetary amount, understandably created

confusion regarding the circuit and county courts’ jurisdiction over equitable

matters.   To resolve the confusion and potential conflict between section

26.012(2)(c) and section 34.01(4), the Florida Supreme Court held in Alexdex that

“it is clear that in 1990 the legislature amended chapter 34 to grant limited equity

jurisdiction to the county courts. Chapter 26, which vests circuit courts with


222.10 sounds in equity. § 222.10 (granting circuit courts “equity jurisdiction”);
See also Grant, 402 So.2d at 489 n.5 (quoting section 222.10, Fla. Stat. (1979)).

                                         12
exclusive original jurisdiction, remained unchanged.” Alexdex, 641 So. 2d at 861

(citation omitted).   Alexdex ultimately held that county and circuit courts enjoy

concurrent equitable jurisdiction for controversies regarding $15,000 or less in

dispute, but that the circuit courts retain exclusive equitable jurisdiction for cases

disputing a greater amount. Id. at 862.

      Based on the Florida Supreme Court’s ruling in Alexdex, Westport claims

that, in all equitable matters, including homestead exemption determinations, the

county and circuit courts enjoy concurrent jurisdiction when the amount in

controversy is less than $15,000, the jurisdictional maximum for county courts.

This argument, however, entirely discounts the reasoning supporting the Alexdex

holding. In reaching its decision in Alexdex, the Court specifically attempted to

give each statute its full effect and concluded that to interpret the two statutes

otherwise would have rendered entire subsections of Florida’s jurisdictional

statutes meaningless. The Court stated:

      We now have two statutes that when considered separately are clear,
      precise, and their meanings understandable; yet when taken together
      they are inconsistent. To accept the proposition that the exclusive
      jurisdiction given to circuit courts in section 26.012 constitutes the
      “otherwise restricted by the laws of Florida” contained in section
      34.01(4) would render the latter section totally meaningless.
      Therefore, in order to give each statute its full effect, we conclude
      that the legislature intended to provide concurrent equity jurisdiction
      in circuit and county courts, except that equity cases filed in county
      courts must fall within the county court’s monetary jurisdiction, as set
      by statute. A contrary holding would ignore the latest legislative
      expression on the subject and run counter to our principle enunciated


                                          13
      in [State v.] Sullivan, that a statute should not be interpreted in a
      manner that would deem legislative action useless. 95 Fla. at 207,
      116 So. at 261.

Id. at 861-62 (emphasis added) (footnotes omitted).

      It remains a key tenet of statutory interpretation that the courts of this state

are to read statutes holistically and give some effect to the terms adopted by the

legislature. See Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189, 198 (Fla. 2007)

(“[Florida courts] are required to give effect to ‘every word, phrase, sentence, and

part of the statute, if possible, and words in a statute should not be construed as

mere surplusage.’” (quoting Am. Home Assur. Co. v. Plaza Materials Corp., 908

So. 2d 360, 366 (Fla. 2005))).

      It is clear that the equity jurisdiction of the county courts must yield to a

specific grant of equitable jurisdiction to the circuit courts. § 34.01(4) (“Judges of

county courts may hear all matters in equity involved in any case . . . except as

otherwise restricted by the State Constitution or the laws of Florida.”

(emphasis added)). And section 222.10 provides that, “The circuit courts have

equity jurisdiction . . . to determine whether any property, real or personal, claimed

to be exempt [as homestead], is so exempt.” Because the circuit and county courts

already have concurrent jurisdiction over equitable actions involving $15,000 or

less, Alexdex, 641 So. 2d at 862, section 222.10 would be of no consequence if it




                                         14
is not a grant of exclusive jurisdiction over homestead determinations to the circuit

courts.

      Therefore, we find that the action below was a determination of homestead

exemption under section 222.10, and that such determinations are within the

exclusive province of the circuit courts of Florida. Accordingly, the county court

exceeded its subject matter jurisdiction by determining that Sepulveda’s Claim of

Homestead did not exempt the property from levy; and the circuit court departed

from the essential requirements of law by denying Sepulveda’s petition for writ of

certiorari to correct the county court’s improper exercise of its jurisdiction.

      Petition granted; order quashed.




                                          15